Citation Nr: 1043296	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  03-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for status post shoulder surgery for recurrent 
dislocations.  

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for status post osteotomy left hip, for billonudular 
synovitis, status post total hip arthroplasty, from May 7, 2007 
forward, and in excess of 20 percent disabling prior to May 7, 
2007.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1991 to September 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2008, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

One of the actions requested in the April 2008 Board remand was 
to obtain and associate with the claims file records of VA 
treatment since March 2007.  Treatment records added to the 
claims file pursuant to that request include a May 2007 
compensation and pension multiple exam note documenting the 
Veteran's report that he had applied for Social Security 
disability benefits, but his application had been denied.  

There is no indication in the claims file that VA has made 
efforts to obtain records associated with that application.  

VA has a duty to obtain reasonably identified evidence relevant 
to claims for VA benefits.  38 U.S.C.A. § 5103A(a).  This 
includes records held by Federal departments or agencies.  
38 U.S.C.A. § 5103A(c).  Regardless of the outcome of his claim 
for Social Security disability benefits, there is a reasonable 
possibility that evidence associated with such claim is relevant 
to the matters currently before the Board and therefore, VA has a 
duty to make efforts to obtain such records.  See Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Board decisions 
are routinely vacated and remanded by the courts for a failure to 
obtain SSA records.  Hence, a remand is necessary so that VA can 
satisfy its duty to assist in this regard.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is 
requested.)

1.  Obtain any relevant medical records and 
adjudicative decisions regarding any claim by 
the Veteran for Social Security 
Administration disability benefits.  
Associate all records obtained with the 
claims file.  If no such records are 
obtainable, document all efforts to obtain 
the records and the replies from the Social 
Security Administration, associate the 
documentation with the claims file, and send 
the Veteran and his representative a letter 
providing the notice specified in 38 C.F.R. § 
3.159(e).  

2.  Then, after conducting any additional 
indicated development, readjudicate the 
issues on appeal.  If any benefit sought is 
not granted, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



